Dillon, J. (dissenting and voting to affirm the judgment, with the following memorandum):
“[L]ocal zoning boards have broad discretion in considering applications for area variances,” and courts may set aside a zoning board determination “only where the record reveals that the board acted illegally or arbitrarily, or abused its discretion” (Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608, 613 [2004]). A determination of a zoning board should be sustained if it has a rational basis and is not arbitrary and capricious (see Matter of Pasceri v Gabriele, 29 AD3d 805 [2006]). “A determination will be deemed rational if it has some objective factual basis, as opposed to resting entirely on subjective considerations such as general community opposition” (Matter of Halperin v City of New Rochelle, 24 AD3d 768, 772 [2005]; see Matter of Lessings, Inc. v Scheyer, 16 AD3d 418, 419 [2005]).
In determining whether to grant an area variance, “a zoning board of appeals must weigh the benefit of the grant to the applicant against the detriment to the health, safety and welfare of the neighborhood or community if the variance is granted” (Matter of Pecoraro v Board of Appeals of Town of Hempstead, supra at 612; see Matter of Sasso v Osgood, 86 NY2d 374, 382, 384 [1995]; Town Law § 267-b [3] [b]). The ZBA is also required to consider: “(1) whether an undesirable change will be produced in the character of the neighborhood or a detriment to nearby properties will be created by the granting of the area variance; (2) whether the benefit sought by the applicant can be achieved by some method, feasible for the applicant to pursue, other than an area variance; (3) whether the requested area variance is substantial; (4) whether the proposed variance will have an adverse effect or impact on the physical or environmental conditions in the neighborhood or district; and (5) whether *932the alleged difficulty was self-created, which consideration shall be relevant to the decision of the board of appeals, but shall not necessarily preclude the granting of the area variance” (Town Law § 267-b [3] [b]; see Matter of Pecoraro v Board of Appeals of Town of Hempstead, supra at 612-613).
The petitioner was granted an initial area variance in 2002 to construct a dwelling of nonconforming size, with amendments to the variance to permit a front porch and back deck. Those accommodations by the ZBA do not mean that the petitioner’s later application to raise his roof line is subject to a stricter standard than any other application governed by the five factors of Town Law 267-b (3) (b).
Here, the ZBA’s denial of the roof line variance was arbitrary and capricious, irrational, and not supported by sufficient evidence. In addressing the first of the five factors of Town Law 267-b (3) (b) regarding undesirable change in the character of the neighborhood, the ZBA concluded that an undesirable change would, in fact, occur if the variance was granted, but reached that conclusion with no factual evidentiary support in the record (see Matter of Marro v Libert, 40 AD3d 1100 [2007] [no evidence that variance to raise roof, which did not increase the footprint of the home, undesirably affected the character of the neighborhood]; Matter of Baker v Brownlie, 248 AD2d 527, 529 [1998]). The record contains no details of which parcels in the neighborhood have single or double-story homes and their geographic relation to the petitioner’s house, the lot sizes of area properties, and whether similar variances had been granted or denied to other area homeowners (see Matter of Hannett v Scheyer, 37 AD3d 603 [2007]; cf. Matter of Ifrah v Utschig, 98 NY2d 304, 307-309 [2002]). Indeed, photographs submitted in connection with the CPLR article 78 proceeding highlight the absence of a sufficient evidentiary ZBA record, and may be considered for that purpose, as the photographs show that several homes in the neighborhood have second stories and most of the structures appear to be larger than the petitioner’s residence (see Matter of Sautner v Arnster, 284 AD2d 540, 541 [2001]; Matter of Goldsmith v Bishop, 264 AD2d 775, 776 [1999]; Matter of Cassano v Zoning Bd. of Appeals of Inc. Vil. of Bayville, 263 AD2d 506, 507 [1999]).
The second statutory factor addressed by the ZBA, regarding whether benefit to the homeowner could be obtained by other means, was dealt with by the ZBA arbitrarily and capriciously, as the ZBA conclusorily determined the petitioner could construct a “smaller house” without explaining from the evidentiary record how a smaller house could yield the additional *933livable square footage sought. The ZBA’s finding as to this factor defies logic and is “clearly erroneous” (see Matter of Baker v Brownlie, supra at 529).
The third statutory factor, of whether the roof line variance is substantial, was also decided against the petitioner in an arbitrary and capricious fashion, as the raised roof line would not increase the size of the structure’s footprint, which was a long-standing condition of the petitioner’s permissible construction activities (accord Matter of Marro v Libert, 40 AD3d 1100 [2007]).
The fourth statutory factor regarding adverse impacts upon the environmental conditions of the neighborhood was resolved by the ZBA arbitrarily and capriciously, and without an evidentiary basis in the record. The ZBA determined that the movement of the sole bedroom from the main floor to the attic space would add stress to limited water and sewer resources, but there is no evidence to support the ZBA’s speculative conclusion that the home would house a greater number of residents who would use additional water and sewer services. To the contrary, the record contains the petitioner’s unrefuted assertions that with the roof line variance, the house would remain a one-bedroom/ one bathroom structure.
Accordingly, four of the five factors that must be considered under Town Law § 267-b (3) (b) were decided by the ZBA against the petitioner either without an evidentiary basis in the record or despite contrary evidence in the record. The only evidence in the record against the petitioner is with respect to the fifth factor, regarding the petitioner’s self-creation of his difficulties (see Matter of Becvar v Scheyer, 250 AD2d 842, 843 [1998]), but this factor, standing alone, is not determinative (see Matter of Sasso v Osgood, supra at 385; Matter of Bianco Homes v Weiler, 295 AD2d 505, 506 [2002]).
I am mindful that under Pecoraro v Board of Trustees of Town of Hempstead (supra) and Matter of Ifrah v Utschig (supra), courts are not to substitute their judgment for that of a local zoning board where the ZBA’s determination has a rational basis supported by substantial evidence upon a developed record (see Pecoraro v Board of Trustees of Town of Hempstead, supra at 613; Matter of Ifrah v Utschig, supra at 308). Pecoraro and Matter of Ifrah are not controlling on this point, as here, no record was developed supporting the ZBA’s conclusions as to most of the factors of Town Law 267-b (3) (b).
Rather than being founded upon evidence, the ZBA’s determination appears to have been instead based upon general, unsupported complaints of several neighboring property owners. “The *934mere presence of community opposition and the unsupported conclusory allegations of neighboring property owners does not justify the denial of applications for area variances (Matter of Lessings, Inc. v Scheyer, 16 AD3d 418, 418-419 [2005]; see Matter of Ifrah v Ultschig, supra at 308; Matter of Marro v Libert, 40 AD3d 1100 [2007]).
The appellants’ remaining contentions are without merit.
I therefore vote to affirm the determination of the Supreme Court.